 


114 HR 2870 IH: Torture Victims Relief Reauthorization Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2870 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2015 
Mr. Smith of New Jersey (for himself and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Torture Victims Relief Act of 1998 to authorize appropriations to provide assistance for domestic and foreign programs and centers for the treatment of victims of torture, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Torture Victims Relief Reauthorization Act of 2015. 2.Authorization of appropriations for domestic treatment centers for victims of tortureSection 5(b)(1) of the Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as follows:

(1)Authorization of appropriationsOf the amounts authorized to be appropriated for the Department of Health and Human Services for fiscal years 2016 and 2017, there are authorized to be appropriated to carry out subsection (a) $25,000,000 for each of the fiscal years 2016 and 2017.. 3.Authorization of appropriations for foreign treatment centers for victims of tortureSection 4(b)(1) of the Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as follows:

(1)Authorization of appropriationsOf the amounts authorized to be appropriated for fiscal years 2016 and 2017 pursuant to chapter 1 of part I of the Foreign Assistance Act of 1961, there are authorized to be appropriated to the President to carry out section 130 of such Act $12,000,000 for each of the fiscal years 2016 and 2017.. 4.Specialized training for Foreign Service officersSection 7 of the Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended—
(1)in subsection (a), in the matter preceding paragraph (1), by inserting through the Foreign Service Institute after foreign service officers; and (2)by adding at the end the following new subsection:

(c)ReportThe Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate an annual report on the implementation of subsection (a) for the preceding year, including a description of training on victims of torture for foreign service officers and the number of foreign service officers trained.. 5.Report on victims of torture who enter the United StatesThe Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate an annual report on the percentage and number of identified victims of torture who are approved to enter the United States as refugees and their initial placement in the United States.
6.Guidance and support for indigenous foreign treatment centers and programs for victims of torture
(a)In generalThe Administrator of the United States Agency for International Development shall provide guidance and support for indigenous foreign treatment centers and programs for victims of torture in order to increase the capacity of such centers and programs and to train other local health care providers, including hospitals, clinics and other health treatment facilities. (b)Authorization of appropriationsOf the amounts authorized to be appropriated for fiscal years 2016 and 2017 to carry out section 130 of the Foreign Assistance Act of 1961, there are authorized to be appropriated to the Administrator such sums as may be necessary to carry out subsection (a) for each of the fiscal years 2016 and 2017.  
 
